DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 05/18/2022. Claims 1-12 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Tischi Panicker. The examiner of record is now Examiner Madison Hughes.
 Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 112(a) and (b):
The examiner agrees that applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. § 112(a) and (b) set forth in the final Office action mailed 11/29/2021. Accordingly, these rejections have been withdrawn.
Regarding claim rejections under 35 U.S.C. § 103:
Applicant’s arguments on pages 8-13 of the remarks regarding the rejections of the claims under 35 U.S.C. § 103 are moot in view of the new grounds of rejection under the combination of Shibasaki (WO 2008038374 A1) in view of Nozawa (US 2015/0127240 A1) and Son et al. (US 2019/0051413 A1).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Claim 1 is directed to a travel evaluation method (i.e., a process). Therefore, claim 1 is directed to one of the four statutory categories. 
Step 2A, prong 1: Claim 1 recites the abstract concept of deriving an evaluation index; the abstract idea is described by the mental process step of deriving an evaluation index related to travel of a vehicle. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally deriving the emotion evaluation index with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover their performance in the mind.
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a step of obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface and which includes a lateral force component. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited step of outputting a value of the corrected evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-9 and 11-12:
Dependent claims 2-9 and 11-12 only recite limitations further defining the mental process; these limitations are considered mental process steps. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9 and 11-12 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki (WO 2008038374 A1) in view of Nozawa (US 2015/0127240 A1) and Son et al. (US 2019/0051413 A1), hereinafter Son.
Regarding claim 1:
		Shibasaki discloses the following limitations:
“A travel evaluation method of making an evaluation related to travel of a vehicle, the method comprising: obtaining a tire force which is an external force exerted on a wheel of the vehicle.” (See at least Shibasaki ¶¶ 43 and 79: “the in-vehicle robot 310 may acquire information indicating a situation inside and outside the vehicle, determine a pseudo emotion, and output it. The information indicating the situation inside or outside the vehicle may be information based on the image of a camera shooting the inside and outside of the vehicle, for example, information on sensor force for monitoring inside and outside of the vehicle.” Further, measurements are taken “such as G value, speed, acceleration, road noise, angular velocity, speed according to curve curvature, etc.”)
“deriving an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle, the positive evaluation representing pleasantness of travel experienced by a driver.” (See at least Shibasaki ¶¶ 28, 94, and 105: “based on the driving tendency information and the specific behavior information, the pseudo emotion is determined from the emotion candidates held by the passenger on board the moving body… The pseudo emotion may be determined based on either the driving tendency information or the specific behavior information,” where “the various sensors 416 acquire the index value as the determination criterion of the driving tendency (step S602 ). For example, the index value may be an output value from an acceleration sensor, a vibration sensor, or the like.” “Further, for example, in the case of performing an operation of expressing great pleasure as a pseudo-emotion by the driving unit 418 (for example, the in-vehicle robot 310 in FIG. 3), for example, the driving unit 418 (for example, 310) to the direction of the driver, causing the whole body or a part to emit blue light, swinging the head vertically up and down, stopping for a while, widening the arm widely, then returning to the original state.”)
“in deriving the evaluation index, a value of the positive evaluation index is based on the tire force.” (See at least Shibasaki ¶¶ 17 and 28: “based on the driving tendency information and the specific behavior information, the pseudo emotion is determined from the emotion candidates held by the passenger on board the moving body… The pseudo emotion may be determined based on either the driving tendency information or the specific behavior information.” Further, “acquisition of driving tendency information may be achieved by determining the tendency of driving according to the output value from a G sensor acceleration sensor (not shown) during driving or the like, to obtain the inside and outside of the vehicle.”)
“and in deriving the evaluation index, the evaluation index is corrected based on an influential parameter other than the tire force; and outputting, as an evaluation result, a value of the corrected evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived.” (See at least Shibasaki ¶ 44: “in the case of traffic congestion, determining and outputting dissatisfied pseudo emotions against congestion makes it possible for a driver to empathize feelings of dissatisfaction with the driver, compared to being complained by a single driver.” This teaches the claim limitation based on ¶ 93 of the instant specification, which clarifies that “Examples of such an influential parameter include a leaning value, a traffic jam value, and a longitudinal-lateral weighting value.”)
Shibasaki does not specifically disclose “obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface and which includes a lateral force component.” However, this limitation is taught by Nozawa. (See at least Nozawa ¶¶ 75-77: “The CPU 51 calculates wheel force (tire force) exerted between the front wheel 2 and the road surface, and between the rear wheel 3 and the road surface.” Further, “The wheel force includes longitudinal force, transverse force and up-and-down force.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shibasaki by calculating a wheel force including a transverse force component as taught by Nozawa, because this can be used to detect skid motion. (See at least Nozawa ¶ 4.)
The combination of Shibasaki and Nozawa does not specifically disclose that “in deriving the evaluation index, the value of the positive evaluation index is set higher as the tire force increases.” However, Son does teach this limitation. (See at least Son ¶ 74: “when a driver who is usually not good at operation of the steering device drives through a sharp turn with smooth operation of the steering device, ‘pleasure’ is determined for the emotion of the vehicle 10, an expression indicating feeling of pleasure is displayed on the display unit 182. Thereby, the driver feels better and feels encouraged more easily to drive the vehicle 10 better.” The sharp turn corresponds to a situation with increased tire force.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa by outputting a pleasurable emotion in response to successful driving through a sharp turn as taught by Son, because “Thereby, the driver feels better and feels encouraged more easily to drive the vehicle 10 better. Thus, expressing the information based on the sensor information as the emotion of the vehicle 10 may encourage the driver to improve the driving technique.” (See at least Son ¶ 74.)
	Regarding claim 2:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” and Son further discloses “wherein in deriving the evaluation index, an influential parameter for correcting the positive evaluation obtained based on the tire force is set when a predetermined correction state is established during a leaning-position travel period in which the vehicle travels in a leaning position.” (See at least Son ¶¶ 57-59: “FIG. 6 is exemplary sensor correspondence information associating the roll angle with the endocrine substances. The storage unit 280 stores information indicating CRH [(corticotropin releasing hormone)], associated with the roll angle… When the body is leaned, the secretion of CRH is stimulated for protection against stress. Thus, the roll angle is associated with secretion of CRH. Specifically, the greater the roll angle is, the greater value as the secretion increase amount of CRH is associated.” Further, “Note that, according to correspondence information indicating the figure, only CRH is associated with the roll angle. However, the secretion increase amounts of more number of endocrine substances may be associated with the roll angle.” This teaches to correct the evaluation index when the vehicle is in a leaning position since driving in a leaning position elicits emotions that protect against stress.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa by considering whether the driver is in a leaning position when evaluating the emotions of the driver as taught by Son, because Son ¶ 58 discloses that “When the body is leaned, the secretion of CRH is stimulated for protection against stress. Thus, the roll angle is associated with secretion of CRH. Specifically, the greater the roll angle is, the greater value as the secretion increase amount of CRH is associated.”
Regarding claim 6:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” and Shibasaki further discloses “wherein in deriving the evaluation index, the evaluation index is corrected to decrease the positive evaluation index when the vehicle is determined to be in a traffic jam travel state.” (See at least Shibasaki ¶ 44: “in the case of traffic congestion, determining and outputting dissatisfied pseudo emotions against congestion makes it possible for a driver to empathize feelings of dissatisfaction with the driver.”)
Regarding claim 8:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” and Shibasaki further discloses “wherein in deriving the evaluation index, the influential parameter is set depending on a past trend of travel or depending on the driver of the vehicle.” (See at least Shibasaki ¶¶ 28 and 78: “based on the driving tendency information and the specific behavior information, the pseudo emotion is determined from the emotion candidates held by the passenger on board the moving body… The pseudo emotion may be determined based on either the driving tendency information or the specific behavior information.” Further, “driving tendency may be determined from the past driving history of the driver.”)
	Regarding claim 10:
		Shibasaki discloses the following limitations:
“A pseudo-emotion generation method of generating a pseudo-emotion of a vehicle, the method comprising: obtaining a tire force which is an external force exerted on a wheel of the vehicle.” (See at least Shibasaki ¶¶ 43 and 79.)
“deriving an emotion evaluation index, wherein the emotion evaluation index includes a positive evaluation index as a rating of a positive pseudo-emotion, the positive pseudo-emotion representing pleasantness of travel experienced by a driver.” (See at least Shibasaki ¶¶ 28, 94, and 105.)
“in deriving the emotion evaluation index, a value of the positive evaluation index is based on the tire force.” (See at least Shibasaki ¶¶ 17 and 28.)
“and in deriving the emotion evaluation index, the emotion evaluation index is corrected based on an influential parameter other than the tire force.” (See at least Shibasaki ¶ 44.)
“generating a pseudo-emotion based on the derived emotion evaluation index.” (See at least Shibasaki ¶¶ 105-107: “in the case of performing an operation of expressing great pleasure as a pseudo-emotion by the driving unit 418… causing the whole body or a part to emit blue light, swinging the head vertically up and down, stopping for a while, widening the arm widely, then returning to the original state. Repeat. Further, for example, in the case of performing an operation to express anxiety accompanied by sadness as a pseudo-emotion by the driving unit 418 (for example, the in-vehicle robot 310 in FIG. 3), the driving unit 418 (for example, 310) directs the direction of the body to the driver, causing the entire body or part to emit light in yellow, swinging the head vertically several times to the left and right with reference to the direction of the driver, and shaking the arm up and down moderately. Further, for example, in the case of performing an operation of expressing light pleasure as a pseudo-emotion by the driving unit… With the direction of the body part facing forward, letting the whole body or a part thereof emit blue light, swinging the head vertically upward and downward moderately, raising the arm moderately, and thereafter repeating the operation of returning to the original.”)
“and outputting, as an evaluation result, a value of the corrected emotion evaluation index for a travel route on which the vehicle was traveling when the evaluation index was derived.” (See at least Shibasaki ¶ 44.)
Shibasaki does not specifically disclose “obtaining a tire force which is an external force exerted on a wheel of the vehicle from a ground surface and which includes a lateral force component.” However, Nozawa does teach this limitation. (See at least Nozawa ¶¶ 75-77.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki by calculating a wheel force including a transverse force component as taught by Nozawa, because this can be used to detect skid motion. (See at least Nozawa ¶ 4.)
The combination of Shibasaki and Nozawa does not specifically disclose that “in deriving the emotion evaluation index, the value of the positive evaluation index is set higher as the tire force increases.” However, Son does teach this limitation. (See at least Son ¶ 74: “when a driver who is usually not good at operation of the steering device drives through a sharp turn with smooth operation of the steering device, ‘pleasure’ is determined for the emotion of the vehicle 10, an expression indicating feeling of pleasure is displayed on the display unit 182. Thereby, the driver feels better and feels encouraged more easily to drive the vehicle 10 better.” The sharp turn corresponds to a situation with increased tire force.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa by outputting a pleasurable emotion in response to successful driving through a sharp turn as taught by Son, because “Thereby, the driver feels better and feels encouraged more easily to drive the vehicle 10 better. Thus, expressing the information based on the sensor information as the emotion of the vehicle 10 may encourage the driver to improve the driving technique.” (See at least Son ¶ 74.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki in view of Nozawa and Son as applied to claim 1 above, and further in view of Basnayake et al. (US 2013/0197795 A1), hereinafter Basnayake.
Regarding claim 3:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” but does not specifically disclose “wherein in deriving the evaluation index, the evaluation index is corrected to decrease the positive evaluation index when the vehicle is determined to be in a slow-speed turning state.” However, Basnayake does teach this limitation. (See at least Basnayake ¶ 55: “the minimum CS confidence value needed to turn MM on in a rural area can be lower than the minimum CS confidence value needed to turn MM on in an urban area.” This teaches the claim limitation in light of ¶ 101 of the instant specification, which states that “In travel through an urban zone, when making a left or right turn at a traffic intersection, the vehicle runs at a slow speed with its vehicle body inclined”; this demonstrates that the consideration of whether the vehicle is in a slow-speed turning state is related to whether the vehicle is traveling in an urban or rural environment.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa and Son by changing a confidence value based on whether the vehicle is traveling in an urban or rural environment as taught by Basnayake, because Basnayake ¶ 55 discloses that “For example, one set of constants is better adapted for a dense, urban canyon environment and another set of constants is better adapted for a spread-out, open sky environment. It will further be appreciated that the values assigned to the constants is a matter of design choice based on the degree of confidence desired for a particular navigation application.”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki in view of Nozawa and Son as applied to claim 1 above, and further in view of Shimamori (US 2017/0229015 A1).
	Regarding claim 7:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 6,” but does not explicitly disclose “wherein in deriving the evaluation index, whether the vehicle is in the traffic jam travel state is determined based on both a vehicle speed and an acceleration in a forward/rearward direction.” However, Shimamori does teach this limitation. (See at least Shimamori ¶ 36: “the congestion information generation unit 128 determines whether or not congestion has occurred in the place that the vehicle itself is travelling through based on the vehicle speed and deceleration of the vehicle itself.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa and Son by detecting the traffic jam state based on the speed and acceleration of the vehicle as taught by Shimamori, because “The information providing device 100 can thereby detect congestion occurrences based on the vehicle speed and deceleration of the vehicle itself without using map information.” (See at least Shimamori ¶ 43.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki in view of Nozawa and Son as applied to claim 1 above, and further in view of Noumura et al. (US 2013/0166101 A1), hereinafter Noumura.
Regarding claim 9:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” and Nozawa further discloses “wherein the tire force includes a forward/rearward force component exerted in a forward/rearward direction and the lateral force component exerted in a leftward/rightward direction.” (See at least Nozawa ¶ 77: “The wheel force includes longitudinal force, transverse force and up-and-down force. The longitudinal force is exerted in a direction parallel to the moving direction of the motorcycle 100 and parallel to the road surface. The transverse force is exerted in a direction perpendicular to the moving direction of the motorcycle 100 and parallel to the road surface.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Son by determining longitudinal and transverse force components as taught by Nozawa, because these components can be used to determine whether wheel grip is maintained. (See at least Nozawa ¶¶ 161-162 and FIGS. 15A-15B.)
The combination of Shibasaki, Nozawa, and Son does not explicitly disclose that “in deriving the evaluation index, the evaluation index is corrected by weighting the forward/rearward force component and the lateral force component differently.” However, Noumura does teach this limitation. (See at least Noumura ¶ 27: “the degree of change of the travel characteristic of the vehicle that is changed on the basis of the change of the longitudinal acceleration component, among the accelerations that serve as a basis for finding indexes that represent the state of travel of the vehicle, is made greater than the degree of change of the travel characteristic of the vehicle that is changed on the basis of the change of the lateral acceleration component. For example, the longitudinal acceleration component is more greatly weighted than the lateral acceleration component, in order to find the index.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa and Son by weighting the longitudinal and transverse force components differently as taught by Noumura, because Noumura ¶ 27 discloses that “As for the longitudinal acceleration of the vehicle, the lateral acceleration component usually more readily occurs than the longitudinal acceleration component, and the lateral acceleration component is usually higher in control response. Therefore, if the index is found by weighting the longitudinal acceleration component as described above, the index can be accurately and precisely set according to differences in characteristic between the longitudinal acceleration component and the lateral acceleration component.”
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki in view of Nozawa and Son as applied to claim 1 above, and further in view of Bechler et al. (DE 10 2014 205 070 A1), hereinafter Bechler.
	Regarding claim 11:
Shibasaki in combination with Nozawa and Son discloses “The travel evaluation method according to claim 1,” but does not specifically disclose “wherein a plurality of evaluation indices for a plurality of vehicles is stored in association with location information for the travel route.” However, Bechler does teach this limitation. (See at least Bechler ¶ 15: For a curve along a travel route, a “method can process the transverse acceleration, which acts on the motor vehicle in the curve, the speed of the motor vehicle in the curve, the inclination of the motor vehicle in the curve, the deceleration of the motor vehicle in front of the curve, the acceleration of the motor vehicle in accordance with the curve, the difference between the speed when the motor vehicle travels straight ahead of the curve and the speed traveled by the motor vehicle in the at least one curve, the difference between the physically permissible speed in the curve and the speed actually traveled by the motor vehicle, and/or the difference between the speed allow ed in the curve from a legal point of view and the speed actually traveled by the motor vehicle, which were each determined by a plurality of motor vehicles, into curve data.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa and Son by considering information related to a plurality of vehicles that have taken the travel route as taught by Bechler, because “If the data of a plurality of motor vehicles are evaluated, more reliable curve data can be generated. It goes without saying that the speed of the motor vehicle in the curve and the acceleration acting on the motor vehicle vary depending on the driver of the motor vehicle. The more data collected by different drivers, the more solid the statistical basis.” (See at least Bechler ¶ 15.)
	Regarding claim 12:
Shibasaki in combination with Nozawa, Son, and Bechler discloses “The travel evaluation method according to claim 11,” and Bechler further discloses “wherein, in response to a request from a driver, a ranking of the travel route based on the stored plurality of evaluation indices is output to the driver.” (See at least Bechler ¶ 22: “the present invention proposes detecting driving states of a motor vehicle, for example the speed, the transverse acceleration, the inclination, the deceleration and/or the acceleration of the motor vehicle, and transmitting them to a unit which provides curve data for curve-optimized route planning from the detected data.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method disclosed by Shibasaki in combination with Nozawa and Son by providing the driver with an output related to a comparison of potential routes as taught by Bechler, because this modification can “provide a driver of a motor vehicle with the largest possible driving fit.” For example, “The curve-optimized route planning can contain as many curves as possible, which give a driver of a motor vehicle the greatest possible driving pleasure.” (See at least Bechler Abstract and ¶ 22.)
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoneda et al. (US 10,691,197 B2) col. 10 ll. 11-20 discloses that an “information presenting apparatus 2 estimates an emotion of a user U who is a driver as illustrated in FIG. 3, identifies a cause that causes the user U to feel the emotion, on the basis of the direction of the line-of-sight of the user U, and presents appropriate information to the user U. This information may be information for changing the emotion of the user U to a positive emotion when the emotion of the user U is a negative emotion, and may be information for maintaining the emotion of the user U when the emotion is a positive emotion.”
Shinya (JP 2018-083583 A) Abstract discloses a method of generating a vehicle emotion based on a detected vehicle state and displaying an image associated with the vehicle emotion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668